       Case 5:19-cv-04286-BLF Document 140 Filed 07/15/21 Page 1 of 4



 1   Mark N. Todzo (SBN 168389)
     Eric S. Somers (SBN 139050)
 2   LEXINGTON LAW GROUP
     503 Divisadero Street
 3   San Francisco, CA 94117
     Telephone: 415.913.7800
 4   Facsimile: 415.759.4112
 5   Attorneys for Plaintiffs
     ASIF KUMANDAN, MELISSA SPURR,
 6   And MELISSA SPURR, as guardian of
     B.S., a minor
 7
   Bobbie J. Wilson (SBN 148317)              Seth Adam Safier (SBN 197427)
 8 BWilson@perkinscoie.com                    Hayley A Reynolds (SBN 306427)
   Sunita Bali (SBN 274108)                   GUTRIDE SAFIER LLP
 9 SBali@perkinscoie.com                      100 Pine Street, Suite 1250
   PERKINS COIE LLP                           San Francisco, CA 94111
10 505 Howard Street, Suite 1000              Telephone: 415.271.6469
   San Francisco, California 94105            Facsimile: 415.449.6469
11 Telephone: 415.344.7000                    Attorneys for Plaintiffs
   Facsimile: 415.344.7050
12                                            Attorneys for Plaintiffs
   Attorneys for Defendants                   EDWARD BREKHUS and JON
13 GOOGLE LLC and ALPHABET INC.               HERNANDEZ
14

15

16                            UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN JOSE DIVISION
19

20   IN RE GOOGLE ASSISTANT PRIVACY            Case No. 5:19-cv-04286-BLF
     LITIGATION
21                                             STIPULATION AND ORDER TO
                                               ADJUST PRE-TRIAL SCHEDULE AS
22                                             MODIFIED BY THE COURT

23                                             Judge:   Beth Labson Freeman
24

25

26
27

28
                                              -1-
                                       5:19-CV-04286-BLF
                          STIPULATION TO ADJUST PRE-TRIAL SCHEDULE
       Case 5:19-cv-04286-BLF Document 140 Filed 07/15/21 Page 2 of 4



 1          Pursuant to Civil Local Rule 6-2, plaintiffs Asif Kumandan, Melissa Spurr, and Melissa
 2   Spurr, as guardian of B.S., a minor, Lourdes Galvan, Eleeanna Galvan Edward Brekhus, and Jon
 3   Hernandez (“Plaintiffs”), and defendants Google LLC and Alphabet Inc. (“Defendants”), by and
 4   through their attorneys of record, hereby stipulate as follows:
 5          1.      WHEREAS, on April 10, 2020, the Court entered a Case Management Order that
 6   set pre-trial deadlines and a trial date of April 11, 2022 (ECF No. 77);
 7          2.      WHEREAS, the Court granted the parties’ Stipulation Regarding Case
 8   Management Deadlines on April 24, 2020 (ECF No. 79);
 9          3.      WHEREAS, on September 10, 2020 the Court issued its Order Consolidating
10   Cases (ECF No. 109), which consolidated In re Google Assistant Privacy Litigation, Case No.
11   5:19-cv-04286 (the “In re Google Action”) with Brekhus et al. v. Google LLC et al., Case No
12   5:20-cv-05488 (the “Brekhus Action”);
13          4.      WHEREAS, the inclusion of the Brekhus Action in the In re Google Action
14   resulted in the inclusion of new causes of action in the Third Amended Consolidated Class Action
15   Complaint, which was filed on November 9, 2020 (ECF No. 118);
16          5.      WHEREAS, on December 18, 2020, Google filed a Motion to Dismiss Plaintiffs’
17   Third Amended Consolidated Class Action Complaint (ECF No. 120);
18          6.      WHEREAS, on January 5, 2021, the Court granted the parties’ Stipulation to
19   Extend Time for Filing Plaintiffs’ Motion For Class Certification to July 16, 2021 (ECF No. 123);
20          7.      WHEREAS, on July 1, 2021, the Court issued its Order on Defendants’ Motion to
21   Dismiss the Third Consolidated Amended Complaint (ECF No. 138), which granted in part and
22   denied in part Google’s Motion to Dismiss, and gave Plaintiffs until August 2, 2021, to file any
23   amended complaint on Counts 8 and 9; and
24          8.      WHEREAS, the parties agree that the pre-trial schedule should be amended to
25   account for developments in the case.
26          NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the parties as
27   follows:
28
                                                  -2-
                                           5:19-CV-04286-BLF
                              STIPULATION TO ADJUST PRE-TRIAL SCHEDULE
      Case 5:19-cv-04286-BLF Document 140 Filed 07/15/21 Page 3 of 4



 1           1.      The pre-trial schedule shall be amended as follows:
 2

 3   Event                                                       Current Date         New Date

 4   Deadline for Plaintiffs to Move for Class Certification 07/16/2021               1/28/2022

 5   Class Certification Opposition                              TBD                  3/18/2022

 6   Class Certification Reply                                   TBD                  4/15/2022

 7   Hearing on Class Certification                              TBD                  TBD

 8   Close of Fact Discovery                                     7/14/2021            5/13/2022

 9   Expert Disclosure Deadline                                  8/16/2021            5/27/2022
10   Close of Expert Discovery                                   10/13/2021           8/2/2022

11   Deadline to File Dispositive Motions                        11/11/2021           8/5/2022

12
     Opposition to Dispositive Motions                                                9/2/2022
13

14   Reply for Dispositive Motions                                                    9/23/2022

15   Deadline to File Daubert Motions                                                 9/30/2022
16   Hearing on Dispositive Motions                              12/16/2021           10/20/2022
17   Opposition to Daubert Motions                                                    10/21/2022
18   Reply for Daubert Motions                                                        11/3/2022
19   Hearing on Daubert Motions                                                       TBD
20   Final Pretrial Conference                                   3/17/2022, 1:30      2/2/2023, 1:30
                                                                 p.m.                 p.m.
21
     TRIAL                                                       4/11/2022            3/6/2023
22

23

24                2. Except for the dispositive motion hearing date, the filing party is responsible for

25                   reserving a hearing date for each motion filed. Once a hearing date is reserved, the

26                   motion shall be filed within 14 days thereafter. Standing Order for Civil Cases §

27                   III.A. Currently, the Court is setting hearings approximately 5 months out. Id. §

28                   IV.C.
                                                   -3-
                                            5:19-CV-04286-BLF
                               STIPULATION TO ADJUST PRE-TRIAL SCHEDULE
       Case 5:19-cv-04286-BLF Document 140 Filed 07/15/21 Page 4 of 4



 1              3. If Daubert motions are filed on September 30, 2022, it is unlikely that the parties
 2                  will be able to secure a hearing date at least 60 days before trial as required by this
 3                  Court’s Standing Order. Standing Order for Civil Cases § IV.A.2.
 4          IT IS SO STIPULATED.
 5
     Dated: July 7, 2021
 6                                            LEXINGTON LAW GROUP
 7
                                              By:/s/ Mark N. Todzo
 8                                              Mark N. Todzo, (SBN 168389)
                                                Eric S. Somers, (SBN 139050)
 9
10                                            PERKINS COIE LLP
11
                                              By:/s/ Bobbie J. Wilson
12                                              Bobbie J. Wilson (SBN 148317)
                                                Sunita Bali (SBN 274108)
13

14                                            GUTRIDE SAFIER LLP
15
                                               By:/s/ Seth Adam Safier
16                                                Seth Adam Safier (SBN 197427)
                                                  Hayley A Reynolds (SBN 306427)
17

18
                                                 Attestation
19
            Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document was
20
     obtained from the other signatories.
21
                                                           /s/ Mark N. Todzo
22                                                         Mark N. Todzo

23
                                                   ORDER
24
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26
     Dated: July 15, 2021
27                                                         Hon. Beth Labson Freeman
                                                           U.S. District Judge
28
                                                  -4-
                                           5:19-CV-04286-BLF
                              STIPULATION TO ADJUST PRE-TRIAL SCHEDULE
